Citation Nr: 1403151	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for status post excision of right hip osteochondroma.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to July 1987.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2012, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.  

The remand also described the complex procedural history of this case, which is incorporated by reference.    

Hearings on these matters were held before a Decision Review Officer on January 19, 2006, and before the undersigned Acting Veterans Law Judge on August 13, 2013.  The hearing transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2012 remand directed that all outstanding VA treatment records be obtained.  There is no indication that this was accomplished; however, during his August 2013 hearing, the Veteran testified that he has recently received VA treatment for his thyroid disability.  Remand is required so that all outstanding VA treatment records may be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran underwent a VA examination of his thyroid in March 2013 to address his allegations that his thyroid was damaged during a tracheostomy in February 2012.  The examiner stated that the description of the tracheostomy and subsequent excision of hypertrophic lymphoid tissue did not mention any removal of thyroid tissue.  However, the February 1983 admission summary states that a Technetium scan was performed after the tracheostomy was plugged, which showed "what was thought to be thyroid tissue paratracheal."  It is unclear from the wording of this phrase whether there was an abnormality of the Veteran's thyroid tissue; clarification must be sought from the March 2013 examiner.  The examiner must also offer an opinion as to whether the Veteran's reported fatigue and weight gain during service were early indicators of thyroid disease, as he alleged during his August 2013 hearing.  

The Veteran asserts that his service-connected right hip scar causes limitation of motion of his right hip; specifically, he has to lift his right leg with his hands if he wants to cross that leg over his left leg.  He underwent a VA scars examination in September 2011, which found that there was no limitation of motion or function of the Veteran's right hip; however, when asked to describe "other pertinent physical findings, complications, conditions, signs and/or symptoms ... associated with any scar," the examiner recorded the Veteran's reports of limitation of motion when crossing his legs.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims for a compensable rating for the service-connected right hip scar.  The September 2011 VA examination does not address with sufficient clarity the question of whether the Veteran actually does have limitation of function as a result of his service-connected right hip scar, and, if so, the level of severity of the impairment.  The matter must be referred for an orthopedic examination to determine the existence and severity of any functional impairment of the Veteran's right hip.  Although the May 2013 VA "Scars" examination report references the hip scar and appears to indicate that such scar does not result in limitation of motion, there is no indication that range of motion testing was done and the May 2013 examiner did not address the September 2011 findings when determining that the scar resulted in no limitation of motion.  A new examination is warranted to adequately address this issue and reconcile the contradictory findings.


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2009.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, refer the case to the March 2013 thyroid examiner, if available, for clarification of her previous opinion.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is to review the February 1983 tracheostomy report, and state whether the notation of "thyroid tissue paratracheal" on Technetium scan is evidence of a thyroid abnormality or damage to the thyroid, and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that the identified abnormality or injury caused or represented the onset of the Veteran's current thyroid disability.  

The examiner must also review the Veteran's service treatment records and state whether it is at least as likely as not (probability of 50 percent or greater) that he had symptoms indicative of the onset of a thyroid disorder, such as chronic fatigue, during service.  The examiner must reconcile any findings with the Veteran's reports of chronic fatigue during service and explain any difference in opinion.  

The examiner should cite to the record and/or medical authority to support her opinion.  (The examiner should be aware that conjecture may be required to provide the opinion and should not avoid giving an opinion merely because the evidence does not definitively prove or disprove the claim.)  A detailed explanation of the medical reasons for accepting or rejecting the Veteran's report of continuous problems since service should be set forth.

If the examiner is no longer available, or concludes that an examination is required to provide the required opinion, another examination should be scheduled.

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that an opinion can be obtained.)

3.  Then, schedule the Veteran for an orthopedic examination to determine the nature, extent, and etiology of any limitation of motion or function of his right hip.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner must state whether it is at least as likely as not ( probability of 50 percent or greater) that any limitation of motion or function of the Veteran's right hip was caused or aggravated (permanently worsened beyond its normal progression) by the service-connected right hip scar.  If the examiner determines that limitation of motion or function of the Veteran's right hip was aggravated by his service-connected right hip scar, the examiner should quantify the approximate degree of aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


